             Case 4:20-cv-00139-KGB Document 7 Filed 01/25/21 Page 1 of 1




                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

MICHAEL WAYNE WITCHER                                                                  PLAINTIFF

v.                                Case No. 4:20-cv-00139-KGB

JOHN STALEY, KEVIN SMITH, and KEVIN MCCOY                                          DEFENDANTS

                                             ORDER

       Before the Court is the Recommended Disposition submitted by United States Magistrate

Judge Beth Deere on March 27, 2020 (Dkt. No. 6). Judge Deere recommends that plaintiff Michael

Wayne Witcher’s claims be dismissed without prejudice for failure to comply with a court order

and want of prosecution. No objections have been filed, and the deadline for filing objections has

since passed. After careful consideration, the Court finds no reason to alter or reject Judge Deere’s

conclusion.

       Accordingly, the Court adopts the Recommended Disposition in its entirety as this Court’s

findings of fact and conclusions of law. The Court dismisses Mr. Witcher’s claims without

prejudice.

       It is so ordered this 25th day of January, 2021.


                                                      _________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
